239 S.W.2d 1006 (1951)
TEXAS EMPLOYERS INS. ASS'N
v.
KNIPE.
No. A-2989.
Supreme Court of Texas.
May 16, 1951.
Rehearing Denied June 20, 1951.
McMahon, Springer, Smart & Walter and Stanley P. Wilson, all of Abilene, for petitioner.
Scarborough, Yates, Scarborough & Black and Larry Scarborough, all of Abilene, for respondent.
GRIFFIN, Justice.
In this case the sole question presented is whether or not the respondent, Max Knipe, was injured in the course of his employment.
A trial was had in the trial court before a jury, which answered all issues favorably to respondent, who was the plaintiff. The petitioner moved for judgment non obstante veredicto, and this motion was granted upon the theory that there was no evidence to sustain the jury's finding that the plaintiff was injured in the course of his employment. Upon appeal to the Court of Civil Appeals at Eastland, that court reversed the judgment of the trial court and rendered judgment for the plaintiff, respondent herein, upon the jury's verdict. 234 S.W.2d 274. We granted writ of error.
If there is any evidence to support the findings of the jury, we must affirm the Court of Civil Appeals judgment. We have carefully studied the statement of facts, and, in our opinion, there is evidence in the record to support the jury's findings. There are some conflicts in the evidence, but it is not in the province of this court to resolve such conflicts. That duty rests upon the jury trying the case. This they did by finding for respondent. There being evidence to support such findings, we have no power to disturb same.
We have studied the authorities cited by the parties and the Court of Civil Appeals, and we find they support the Court of Civil Appeals opinion.
The Court of Civil Appeals in its opinion, found in 234 S.W.2d 274, has correctly disposed of this cause; therefore, there is nothing to be gained by further discussion of this case.
The judgment of the Court of Civil Appeals is approved and that judgment is in all things affirmed.